DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/05/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 3 and 14 have been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 3 over Inoue, Van Der Hijden, and Hendrikus has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			3
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1, 2, and 4-15
Currently rejected claims:			1, 2, and 4-15
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2015/091220) in view of Van Der Hijden (US 2015/0335054; cited on IDS) and Van Der Hijden (WO 2015/128155; cited on IDS), hereinafter referred to as “Hendrikus”.
Regarding claim 1, Inoue teaches a savoury concentrate (page 1, lines 4-6), comprising: (a) 20-75 wt.% by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (b) 15-40 wt.% by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); (c) 0.1-30 wt.% by weight of the concentrate, which overlaps the claimed content range, of savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (corresponding to nucleotides) (page 15, lines 1-7); and (d) water (corresponding to a water-to-oil ratio of 1:0.75-1:4) (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which overlaps the claimed water content range.  Based upon this minimum amount of water and the disclosure of 15-40 wt.% by weight of water in the concentrate of an edible salt, amounts of salt in the concentrate overlap the claimed range.  Inoue teaches that the concentrate is a dish specific seasoning concentrate or a sauce concentrate (page 6, lines 12-14) which comprises flavours in an amount of 0.1-30 wt.% (page 15, lines 2 and 6-7).  It does not teach the fibrous preparation as claimed in Part (e) or that the fibrous preparation is dispersed in the oil phase in a concentration of 0.1-10 wt.% by weight of the combined 
However, Van Der Hijden teaches a fibrous preparation (corresponding to tomato fibre composition) ([0042]) for a tomato based sauce ([0090]) of delaminated cell wall material from plant tissue ([0041]) from which water-soluble components have been removed (corresponding to the composition not containing more than 10 wt.% of water-soluble material) ([0059]), said delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils ([0041]), and said fibrous preparation comprising 18-45% cellulose by weight of dry matter ([0064]), said cellulose having a maximum degree of crystallinity of 50% ([0069]); 10-40% hemicellulose by weight of dry matter ([0070]); 10-40% pectin by weight of dry matter ([0062]), at least 70% of the pectin contained in the preparation being bound pectin ([0063]); at least 75% combined cellulose, hemicellulose, and pectin by weight of dry matter ([0071]), and less than 55% pectin by weight of cellulose ([0066]), which either overlaps or falls within the claimed content ranges.  It also teaches the preparation has a dry matter content of 1-100 wt.% ([0057]).  Hendrikus teaches a fibrous preparation (corresponding to preparation of plant parenchymal cell wall clusters) (page 3, lines 8-10) made from tomato cells (page 8, line 10-14) having a BET specific surface area (SBET) of 5-40 m2/g (page 8, line 29- page 9, line 6), which overlaps the claimed range, for savoury concentrates (corresponding to savory instant dry food products such as sauces that need to be rehydrated by combining it with water) (page 11, lines 24-29).  Hendrikus teaches that the preparation is not salt-sensitive (page 21, lines 6-7) and due to its water-structuring capabilities, is used as a thickener (page 10, line 28, 
It would have been obvious for a person of ordinary skill in the art to have modified the concentrate of Inoue by using the fibrous preparation taught by Van Der Hijden.  Since Inoue teaches the concentrate is a dish specific seasoning concentrate or a sauce concentrate, but does not disclose flavoring to prepare them, a skilled practitioner would be motivated to consult an additional reference such as Van Der Hijden in order to determine a suitable flavoring for producing a sauce or dish specific seasoning concentrate, rendering the claimed fibrous preparation obvious.  Furthermore, since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation and the weight ratio of dry matter to the oil phase overlaps the claimed amount and ratio, rendering them obvious.  
The tomato fiber preparation of Van Der Hijden has excellent water structuring properties ([0001]), is not salt sensitive ([0086]), and is prepared from a composition comprising tomato cell walls wherein water-soluble components have been removed and the lamella have been broken down ([0030], [0041]), which are features shared by the preparation disclosed by Hendrikus.  Therefore, it would have obvious to ensure the preparation of Van Der Hijden has the same SBET taught by Hendrikus since (a) the references share a BET signals to consumers that the foodstuff in which it is incorporated is of high quality.  Therefore, the claimed SBET is rendered obvious. 
Regarding claim 2, the prior art teaches the invention as described above in claim 1, including the oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (Inoue, page 13, lines 17-30), which overlaps the claimed solid fat content.
Regarding claim 4, the prior art teaches the invention as described above in claim 1, including Inoue teaching an oil phase comprising 100% liquid oil (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30) comprises 20-75 wt.% of the concentrate (page 13, lines 7-8) and the fibrous preparation taught by Van Der Hijden as the flavoring comprises 0.1-30 wt.% of the concentrate (page 15, lines 1-2 and 6-7).  These disclosures show the sum of (i) the wt.% of the fibrous preparation by weight of the combined weight of the liquid oil and fibrous preparation, which is about 0.1-60 wt.%, and (ii) the percentage of solid fat content in the oil phase at 20°C overlaps the claimed range, rendering it obvious.
Regarding claim 5, 
Regarding claim 6, the prior art teaches the invention as described above in claim 1, including the concentrate comprises 20-75 wt.% oil phase by weight of the concentrate (Inoue, page 13, lines 7-8), which overlaps the claimed range.
Regarding claim 7, the prior art teaches the invention as described above in claim 1, including components (a) – (e) together constitute amounts overlapping the claimed range since Inoue teaches (a) 20-75 wt.% oil phase by weight of the concentrate (page 13, lines 7-8) and (c) 0.1-30 wt.% by weight of the concentrate savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (page 15, lines 1-7), so that (a) and (c) alone already comprise up to 100% of the concentrate.
Regarding claim 8, the prior art teaches the invention as described above in claim 1, including Inoue teaching (a) 20-75 wt.% by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (b) 15-40 wt.% by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); (c) and (f) 0.1-30 wt.% by weight of the concentrate of savoury taste giving ingredients selected from flavoring, glutamate, 5’-ribonucleotides (corresponding to nucleotides), vegetables, and spices (page 15, lines 1-7); and (d) water (corresponding to a water-to-oil ratio of 1:0.75-1:4) (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which 
Regarding claim 9, Inoue teaches a method for the preparation of a savoury concentrate (page 1, lines 4-6), comprising combining: (a) 20-75 parts (and percentage) by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (c) 15-40 parts by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); and (d) 0.1-30 parts by weight of the concentrate, which overlaps the claimed content range, of savoury taste giving ingredients selected from flavoring, glutamate, and 5’-
However, Van Der Hijden teaches a fibrous preparation (corresponding to tomato fibre composition) ([0042]) for a tomato based sauce ([0090]) of delaminated cell wall material from plant tissue ([0041]) from which water-soluble components have been removed (corresponding to the composition not containing more than 10 wt.% of water-soluble material) ([0059]), said delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils ([0041]), and said fibrous preparation comprising 18-45% cellulose by weight of dry matter ([0064]), said cellulose having a maximum degree of crystallinity of 50% ([0069]); 10-40% hemicellulose by weight of dry matter ([0070]); 10-40% pectin by weight of dry matter ([0062]), at least 70% of the pectin contained in the preparation being bound pectin ([0063]); at least 75% combined cellulose, hemicellulose, and pectin BET) of 5-40 m2/g (page 8, line 29- page 9, line 6) , which overlaps the claimed range, for savoury concentrates (corresponding to savory instant dry food products such as sauces that need to be rehydrated by combining it with water) (page 11, lines 24-29).
It would have been obvious for a person of ordinary skill in the art to have modified the method of making the concentrate of Inoue by using the fibrous preparation taught by Van Der Hijden.  Since Inoue teaches the concentrate is a dish specific seasoning concentrate or a sauce concentrate, but does not disclose flavoring to prepare them, a skilled practitioner would be motivated to consult an additional reference such as Van Der Hijden in order to determine a suitable flavoring for producing a sauce or dish specific seasoning concentrate, rendering the claimed fibrous preparation obvious.  Furthermore, since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the weight ratio of dry matter to the oil phase overlaps the claimed ratio, rendering it obvious.  Inoue teaches ingredients, excluding oil, to be mixed with water and then adding the oil phase to the mixture (page 17, lines 5-10) which renders the claimed method obvious.
The tomato fiber preparation of Van Der Hijden has excellent water structuring properties ([0001]), is not salt sensitive ([0086]), and is prepared from a composition comprising tomato cell walls wherein water-soluble components have been removed and the lamella have been broken down ([0030], [0041]), which are features shared by the preparation disclosed by Hendrikus.  Therefore, it would have obvious to ensure the preparation of Van Der Hijden has the same SBET taught by Hendrikus since (a) the references share a process of making the preparations and share desired functions of the resulting preparations, and (b) Hendrikus teaches the preparation having the claimed SBET signals to consumers that the foodstuff in which it is incorporated is of high quality.  Therefore, the claimed SBET is rendered obvious. 
Regarding claim 10, the prior art teaches the invention as described above in claim 9, including the oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (Inoue, page 13, lines 17-30), which overlaps the claimed solid fat content.
Regarding claim 12, the prior art teaches the invention as described above in claim 9, including the insoluble fibers in the fibrous preparation are largely disentangled so that they are capable of binding more water and being more easily dispersed (Van Der Hijden [0041]), which at least suggests that complete disentanglement of the fibers of the cell walls is desirable, rendering the claimed absence of intact cell wall structures obvious.
Regarding claim 13, the prior art teaches the invention as described above in claim 9, including Hendrikus teaching a preferred particle size of about 70-500 µm (page 6, lines 
Regarding claim 14, the prior art teaches the invention as described above in claim 9, including Inoue teaching a savoury concentrate (page 1, lines 4-6), comprising: (a) 20-75 wt.% by weight of the concentrate (page 13, lines 7-8), which overlaps the claimed range, of an oil phase comprising a liquid oil content at 20°C of up to 100% (corresponding to at least part of the oil used should be liquid at ambient temperature and the oil comprises oils such as sunflower oil, olive oil, and corn oil, which are liquid at 20°C) (page 13, lines 17-30), which overlaps the claimed liquid oil and solid fat content; (b) 15-40 wt.% by weight of water in the concentrate of an edible salt (page 12, lines 13-16), selected from sodium chloride, potassium chloride and combinations thereof (page 12, lines 8-9); (c) 0.1-30 wt.% by weight of the concentrate, which overlaps the claimed content range, of savoury taste giving ingredients selected from flavoring, glutamate, and 5’-ribonucleotides (corresponding to nucleotides) (page 15, lines 1-7); and (d) water (corresponding to a water-to-oil ratio of 1:0.75-1:4) (page 4, lines 26-27).  Based on the disclosures of 20-75 wt.% oil in the concentrate and a water-to-oil ratio of 1:0.75-1:4, the minimum amount of water in the concentrate is 5 wt.%, which overlaps the claimed water content range.  Based upon this minimum amount of water and the disclosure of 15-40 wt.% by weight of water in the concentrate of an edible salt, amounts of salt in the concentrate overlap the claimed range.  Inoue teaches that the concentrate is a dish specific seasoning concentrate or a sauce concentrate (page 6, lines 12-14) which comprises flavours in an amount of 0.1-30 wt.% (page 15, lines 2 and 6-7).  Van Der Hijden teaches a fibrous preparation of delaminated cell wall material from plant tissue BET) of 5-40 m2/g (page 8, line 29- page 9, line 6).  Also, since Inoue teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate while Van Der Hijden teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation and the weight ratio of dry matter to the oil phase overlaps the claimed amount and ratio, rendering them obvious.  
Regarding claim 15, the prior art teaches the invention as described above in claim 1, including that ready-to-eat savoury products formed from the addition of water to concentrates have been known to consumers and the skilled practitioner for decades . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2015/091220) in view of Van Der Hijden (US 2015/0335054; cited on IDS) and Hendrikus (WO 2015/128155; cited on IDS) as applied to claim 1 above, as evidenced by Chylińska (Chylińska et al. “Imaging of polysaccharides in the tomato cell wall with Raman microspectroscopy”, 2014, Plant Methods, vol. 10:4).
Regarding claim 11, the prior art teaches the invention as described above in claim 9, including Van Der Hijden teaches the fibrous preparation is obtained by a process comprising: (i) providing a cell wall material from plant tissue (corresponding to composition comprising tomato cell walls) ([0030]), which comprises 25 wt.% cellulose as evidenced by Chylińska (page 1, column 1, paragraph 2), which falls within the claimed cellulose content range; (ii) delaminating said cell wall material in an aqueous medium to obtain an aqueous dispersion of delaminated cell wall material ([0039]-[0041]); and (iii) drying the aqueous dispersion of delaminated cell wall material to obtain the fibrous preparation (corresponding to dry matter content of 1-100 wt.%) ([0057]).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 3 and 14: Applicant canceled claim 3 and exemplified a limitation in which claim 14 limits the subject matter of claim 9 (Applicant’s Remarks, page 7, paragraph 3); therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. 103 of claims 1-10 and 12-15 over Inoue, Van der Hijden, and Hendrikus: Applicant’s arguments have been fully considered and are considered to be unpersuasive.
Applicant canceled claim 3 (Applicant’s Remarks, page 7, paragraph 3), which moots its rejection.  Applicant argued that Inoue fails to teach a savory concentrate comprising a fibrous preparation or that a fibrous preparation is dispersed in an oil phase and that Van der Hijden fails to remedy these deficiencies.  Applicant stated that Van Der Hijden is clear that its fibrous preparation is used to structure an aqueous phase and not an oil phase as supported by statements in [0030], [0041], and [0123].  Applicant added that the claimed specific surface area of the fibers can only be obtained by careful drying and that Van Der Hijden fails to at least suggest fibers with a specific surface area.  Applicant stated that Hendrikus fails to remedy the deficiencies of Inoue and Van Der Hijden as Hendrikus relates to so-called cell wall clusters for use as a structurant in instant dry products and the clusters depend on rehydration, i.e., use in an aqueous phase, not an oil phase.  Applicant added that the cell wall clusters of Hendrikus rely on intact cells or at least intact cell wall fragments which is in sharp contrast with the claimed savory concentrate which contains delaminated cell wall material.  Applicant argued that, for at least the same reasons as set forth above, the cited prior art fails to teach or render 
However, although the fibrous tomato preparation of Van Der Hijden is easily dispersed in aqueous environments ([0041]) as it provides excellent water structuring properties ([0030]) to tomato sauce ([0090]), it is used as a flavouring in the savory concentrate of Inuoe as described in the rejection of claim 1 above.  Inuoe discloses that a savory concentrate is diluted in water (page 1, lines 9-15), which would mean that the fibrous preparation of Van Der Hijden serving as the flavoring in the savory concentrate of Inuoe would be dispersed in an aqueous phase upon diluting the savory concentrate in water, thereby fulfilling the goal of adding the fibrous preparation to an aqueous environment as disclosed by Van Der Hijden.  Also, Van Der Hijden teaches a composition wherein the fibrous preparation is added to an aqueous mixture; the aqueous mixture comprising the fibrous preparation is dispersed in an oil phase, to which more water is added ([0139]-[0140]).  Hendrikus teaches a fibrous tomato preparation (page 8, line 17) for instant dry foods (page 1, lines 4-5) which contain oil and/or fat (page 11, lines 31-32) and 0-20% water (page 3, line 19), wherein the instant dry food is rehydrated by combining it with water (page 11, lines 26-27).  These disclosures in Hendrikus mean that embodiments of its concentrate would only comprise an oil phase in which the fibrous preparation would be dispersed, wherein the fibrous preparation would display its structuring capabilities upon rehydration of the concentrate in water (page 10, line 28- page 11, line 3).  Therefore, although the fibrous preparations of Van der Hijden and Hendrikus are described as being structurants, they are still capable of being used in the concentrate of Inoue since Inoue teaches a concentrate that is rehydrated with water.  In response to the 

Claim Rejections – 35 U.S.C. 103 of claim 11 over Inoue, Van der Hijden, and Hendrikus, as evidenced by Chylinska: Applicant’s arguments have been fully considered and are considered to be unpersuasive.

Applicant stated that Chylinksa does not remedy the deficiencies of Inoue, Van der Hijden, and Hendrikus and therefore, claim 11 is not obvious (Applicant’s Remarks, page 9, paragraph 1).
However, the prior art has been shown to teach all features of claim 9 as described above and Chylinska is continued to be relied on merely as an evidentiary reference.  Therefore, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791